Citation Nr: 0840114	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for cardiovascular 
disease, to include as secondary to service-connected Type II 
diabetes mellitus. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
bilateral hearing loss, tinnitus, and PTSD; and continued the 
denial of service connection for hypertension, cardiovascular 
disease, and a back condition because it determined that new 
and material evidence had not been submitted to reopen the 
claims.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issues throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claims for service 
connection for hypertension, cardiovascular disease, and a 
back condition before reaching the merits of the claims.  

The veteran's appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for hypertension and 
cardiovascular disease, to include as secondary to service-
connected Type II diabetes mellitus, were previously denied 
in an unappealed May 2003 decision.  

2.  In a December 1979 decision, the Board denied the 
veteran's claim of service connection for back disability.

3.  The evidence received since the May 2003 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's hypertension and cardiovascular disease claims.

4.  The evidence received since the December 1979 Board 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's back disability claim.


CONCLUSION OF LAW

1.  The RO's May 2003 decision that denied the veteran's 
claim of service connection for hypertension and 
cardiovascular disease is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  Evidence received since the August 2000 RO rating 
decision is new and material; the claim of entitlement to 
service connection for schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Board's December 1979 decision that denied the 
veteran's application to reopen a claim of service connection 
for back disability is final.  38 U.S.C.A. §§ 4003, 4004 
(West 1976); 38 C.F.R. § 19.104 (1979).

4.  Evidence received since the December 1979 Board decision 
is new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's 
hypertension, cardiovascular disease and back disability 
claims and remands them for further development.  As such, no 
discussion of VA's duty to notify or assist is necessary.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran originally submitted a claim for service 
connection for hypertension and cardiovascular disease, to 
include as secondary to his service-connected Type II 
diabetes mellitus, in February 2003.  At that time, the 
evidence demonstrated that veteran had been diagnosed with 
hypertension and paroxysmal atrial fibrillation.  However, 
during a VA examination in May 2003, the examiner opined that 
the veteran's conditions were not caused by his service-
connected disability.  Hence, the RO denied the claims.

The veteran applied to reopen his service connection claims 
in February 2004.  Two letters from private physicians are 
among the new evidence submitted.  In the first letter dated 
April 2003, a physician with a private heart clinic stated 
that he veteran's "hypertensive cardiovascular disease is as 
likely as not a consequence of his diabetes mellitus."  In 
the second letter dated August 2004, a private physician 
concluded that it was "highly probable" that the veteran's 
diabetes caused his cardiovascular disease and hypertension.  
This evidence is material because it raises a reasonable 
possibility that the veteran's conditions are related to his 
service-connected Type II diabetes mellitus.  Thus, because 
new and material evidence has been received, the service 
connection claims may be reopened.

The evidence before the Board at the time of the December 
1979 denial of service connection for back disability 
included the service medical records, a transcript from a 
July 1979 hearing, post-service private treatment records.  
The Board denied the claim on the basis that the veteran's 
back disability was not incurred in service.  The veteran 
applied to reopen his claim for service connection for a back 
condition in February 2004.  He has provided competent and 
credible testimony that he has had back problems since 
service.  Accordingly, this evidence is "new and material" 
under the provisions of 38 C.F.R. § 3.156(a), and the claim 
is reopened.  


ORDER

New and material evidence to reopen claims of service 
connection for hypertension and cardiovascular disability has 
been presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of service 
connection for back disability has been presented; to this 
extent, the appeal is granted.

REMAND

The veteran asserts that he has hearing loss and tinnitus due 
to in-service acoustic trauma.  To date, the veteran has not 
been afforded a VA examination to determine whether it is at 
least as likely as not that he has hearing loss and/or 
tinnitus that is related to service.  Under the 
circumstances, the Board finds that the veteran's claims meet 
the low threshold set forth in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus a VA examination is necessary to 
adjudicate these claims.  As such, his hearing loss and 
tinnitus claims must be remanded.

As to his PTSD, hypertension and cardiovascular and back 
disability claims, the Board finds that it is unclear based 
on the conflicting medical evidence whether the veteran has 
these conditions, and if so, whether they are related to or 
had their onset in service.  Thus, these claims must also be 
remanded for further development, to specifically include 
affording the veteran pertinent VA examinations.  McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
hearing loss and tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his hearing loss and tinnitus since 
service, and opine as to whether it is 
at least as likely as not that the 
veteran's hearing loss and tinnitus are 
related to or had their onset during 
service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any hypertension and cardiovascular 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that the veteran's hypertension 
and/or cardiovascular disability had 
its onset during service or developed 
within one year of his discharge from 
active service.  The examiner should 
also comment as to whether it is at 
least as likely as not that the 
veteran's hypertension and/or 
cardiovascular disability was caused or 
aggravated by his service-connected 
diabetes mellitus.  The rationale for 
all opinions expressed should be 
provided in a legible report.  

3.  After conducting any necessary 
stressor development, the AMC should 
afford the veteran a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

4.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any back disability found 
to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any back disability found to 
be present had its onset in or is 
related to service.  In doing so, the 
examiner must acknowledge the veteran's 
report of a continuity of 
symptomatology since service and Dr. 
Frank Howell's July 1978 report.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

5.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


